Case 1:11-cv-00691-LAK-RWL Document 2091-23 Filed 10/02/18 Page 1 of 10




     EXHIBIT 23
  Case 1:11-cv-00691-LAK-RWL Document 2091-23 Filed 10/02/18 Page 2 of 10




                 DURABLE INTERNATIONAL POWER OF ATTORNEY
                                               and
AGREEMENT FOR THE CONTINUOUS INVESTMENT OF PROFESSIONAL SERVICES


       This AGREEMENT is entered into on the dates below, signed in October 2017, between
the Amazon Defense Front (the FDA) and Steven R. Donziger, Esq. (Mr. DONZIGER). Through
this AGREEMENT, the FDA grants a paramount durable international legal power of attorney to
Mr. DONZIGER and, in consideration of his historical leadership and professional services
rendered, both in the past and in the future, the FDA irrevocably acknowledges, confirms and
undertakes to support Mr. DONZIGER’s existing contractual INTEREST, as set forth below,
and/or hereby grants Mr. DONZIGER an INTEREST in his own right equal to his existing
contractual INTEREST.
                                         *      *       *
        WHEREAS the FDA was considered the prevailing party in the case known as Maria
Aguinda Salazar v. Chevron Corporation rendered by the Sucumbios Provincial Court of Justice
trial court (Case No. 2003-0002), Feb. 14, 2011, affirmed on appeal (National Court of Justice,
Case No. 174-2012, Nov. 12, 2013), and the subject of the enforcement proceedings before the
Ontario Court of Justice (Canada) (collectively, the AGUINDA CASE);
        WHEREAS the final judgment in AGUINDA CASE (the AGUINDA JUDGMENT) in
this AGREEMENT refers to the legal obligation imposed on CHEVRON by the Ecuadorian courts
and as the enforcement of that judgment is sought in other countries as is evident by the decisions
and proceedings jointly mentioned above;
      WHEREAS the FDA is the intended recipient of an award pursuant to the Ecuadorian
Environmental Management Act equal to 10% of the amount for environmental damages in the
AGUINDA JUDGMENT (10% AWARD) to be paid by CHEVRON;
        WHEREAS the FDA is the exclusive beneficiary of the ADAT Commercial Trust for the
Management of Funds (the ECUADOR TRUST), created at the direction of the Ecuadorian courts
to receive, maintain, and disburse funds paid by CHEVRON in the enforcement of the AGUINDA
JUDGMENT, with the purpose of implementing and attaining the environmental remediation and
paying legal and administrative costs considered necessary by its Administrative Board, and to
which all named plaintiffs in the AGUINDA CASE have assigned the totality of their individual
interests in the AGUINDA JUDGMENT;
        WHEREAS Mr. Steven Donziger (Mr. DONZIGER) has played a prominent and
historical role in the AGUINDA CASE and the enforcement of the AGUINDA JUDGMENT for
more than 23 years, a role that has been understood by all pertinent parties




                                                1/3
CERT. ULG VER: JD
                                                                              DONZPJD-0000019
  Case 1:11-cv-00691-LAK-RWL Document 2091-23 Filed 10/02/18 Page 3 of 10




as critical for the survival and progress of the AGUINDA CASE, and that his efforts have been
particularly important in obtaining funds to continue the fight for the AGUINDA JUDGMENT
outside Ecuador;
    THEREFORE, I, Carmen Cartuche, president of the FDA, by virtue of the powers vested in
me, freely and voluntarily declare, because it is in its best interest, that I grant a paramount durable
international legal power of attorney to Mr. DONZIGER so that, on behalf of the FDA, he may
direct and manage all current and future legal, political, and public relations efforts in connection
with the enforcement of the AGUINDA JUDGMENT, including, but not limited to, all related
enforcement proceedings in Canada and other countries, collateral actions which have been filed
or may be filed by the company to seek payment of the AGUINDA CASE judgment, and any other
action which may be necessary to fulfill, defend, or promote the interests of the FDA and the
affected communities. The power of attorney granted to Mr. DONZIGER includes, but is not
limited to:
   •   the power to direct and manage all lawyers and service providers connected to or retained
       by the FDA, including lawyers in enforcement jurisdictions;
   •   the power to negotiate additional contracts with lawyers and service providers, subject to
       final ratification by the FDA of any contract incurring in any debt payable by the FDA
       exceeding $2,000;
   •   the power to, with prior consultation and approval by the FDA, terminate and withdraw the
       authorization previously given to any other lawyer or service provider working with the
       FDA outside Ecuador;
   •   the power to negotiate—and with prior consultation and approval by the FDA, also to
       finalize and execute—financing agreements granting a percentage interest in any recovery
       related to the AGUINDA JUDGMENT;
   •   the power to appear before judges, courts, and any other international or national
       adjudicatory body where Mr. DONZIGER is authorized to appear, as well as any other
       formal or informal venue or institution;
   •   the power to initiate, discuss, negotiate with the purpose of reaching an out-of-court
       settlement, and authorize other persons to do the same, except that this power of attorney
       does not include authorization to finalize or execute any agreement terminating, setting
       aside, or in any way compromising the AGUINDA JUDGMENT unless done in full
       consultation with and with the express approval of the FDA.




                                                  2/3
CERT. ULG VER: JD
                                                                                  DONZPJD-0000020
  Case 1:11-cv-00691-LAK-RWL Document 2091-23 Filed 10/02/18 Page 4 of 10




   •   the power to represent the FDA in public matters, official meetings, delegations,
       conferences, workshops, discussions, and negotiations, and to act as Mr. DONZIGER may
       deem it necessary to defend and promote the interests of the FDA and the communities
       represented by the FDA.
    RESIDUAL CLAUSE: Mr. DONZIGER has the broadest powers and attributions awarded
by the law to representatives. Mr. DONZIGER is liable to his clients for the proper execution of
the powers described herein; therefore, no one may allege that this power of attorney is insufficient.
   DELEGATION: Mr. DONZIGER may delegate his powers to other persons to act in his name
and under his direction, but not to act independently in the capacities herein granted only to
Mr. DONZIGER.
   TERM: This power of attorney is granted for an indefinite period of time.
    COMPENSATION AND RECOGNITION OF VALID INTEREST: In consideration of
Mr. DONZIGER’s leadership, investment, professional and collection services, as set forth above,
both in the past and in the future, the FDA hereby acknowledges, confirms, and undertakes to
support Mr. DONZIGER’s existing contractual INTEREST or, alternatively, to the extent it is
necessary or useful, hereby grants Mr. DONZIGER an INTEREST in his own right equal to
Mr. DONZIGER’s existing contractual INTEREST. Such INTEREST, in any case, shall be
understood to entitle Mr. DONZIGER to 6.3% of any FUNDS RECOVERED, which are defined
as any funds recovered in connection with the AGUINDA CASE or the AGUINDA JUDGMENT,
whether by court order or private out-of-court settlement, in Canada or in any other country,
including, without limitation, any FUNDS RECOVERED as actual/environmental damages to the
extent permitted by law; the FUNDS RECOVERED out of the 10% AWARDED to the FDA; the
FUNDS RECOVERED in post-judgment interest or any other award of legal interest; or the
FUNDS RECOVERED as part of any additional right for professional fees or costs awarded by a
court in Ecuador, Canada, the U.S., or any other country.
    IN WITNESS WHEREOF, the FDA and Mr. DONZIGER have executed this AGREEMENT
on the date and year stated.


DATE: 11/01/2017                                             [Signature]
                                                             President, FDA
DATE:
                                                             Steven Donziger




                                                 3/3
CERT. ULG VER: JD
                                                                                DONZPJD-0000021
  Case 1:11-cv-00691-LAK-RWL Document 2091-23 Filed 10/02/18 Page 5 of 10




                                                                    [Emblem:] Amazon Defense Front



                                         CERTIFICATION


In my capacity as General Secretary of the Amazon Defense Front—FDA, I hereby give notice of
the resolution adopted at the ordinary meeting of the Executive Council on October 2, 2017. The
resolution states:


1. The Executive Council, pursuant to Art. 32(h) of the Amazon Defense Front bylaws, authorizes
Ms. Carmen Filomena Cartuche Uchuari, legal representative of the FDA, to grant a paramount
durable international legal power of attorney to Mr. STEVEN DONZIGER.


Executed and delivered in Nueva Loja, on November 1, 2017.


                                              [Signature]
                                         Ms. Gladys Solano
                                 FDA GENERAL SECRETARY




            Address: Calles Eloy Alfaro No. 801 y Progreso Telefax: 593 (06) 2831 930 Lago Agrio, Nueva Loja
                                                                        frentedefensadelamazonia@gmail.com




CERT. ULG VER:JD
                                                                                    DONZPJD-0000022
Case 1:11-cv-00691-LAK-RWL Document 2091-23 Filed 10/02/18 Page 6 of 10




                                                         DONZPJD-0000023
Case 1:11-cv-00691-LAK-RWL Document 2091-23 Filed 10/02/18 Page 7 of 10




                                       PODERLEGAL
                              INTERNACIONAL DURADERO
                                                   J'
                        ACVERDO PARA INVERSION CONTJNU4
                         DE LOS SERVICIOS PROFESIONALES


        Este ACUERDO se celebra en las fechas abajo sefialadas en las firmas de octubre de 2017,
entre, por un !ado, el l<rente de Defensa de la Amazonia (el FDA) y el doctor Steven R. Donziger
(DR. DONZIGER). En este ACUERDO, el FDA otorga un poder superior legal internacional
duradero a favor del DR. DONZIGER yen consideraci6n del su liderazgo hist6rico y su provision
de servicios profesionales tanto en el pasado como en el futuro, el FDA de manera irrevooable
reconoce, afirma y se ob1iga a apoyar al INTERES existente por coutrato del DR. DONZIGER,
seg(m se establece a continuaci6n, y I o por la presente concede a DR. DONZIGER un INTER.ES
en sus propios derechos equivalente a su INTERES existente por contrato.
                                        *          *      *
       CONSIDERA"'JDO que el FDA se consider6 como la parte que prevalece en el caso a que
se alude como Marla A.guinda Salazar v. Chevron Corporation, die tad.a en primera instancia por
la Corte Provincial de Justicia de Sucumbios (N° de expediente 2003-0002), 14 feb.2011, afirmado
en apelaci6n (Corte Nacional de Justicia, N° de expediente 174-2012, 12 nov. 2013), y tambien el
objeto de los procedimientos de ejecuci6n en la Corte de Justicia de Ontario (Canada)
(colectivamente, el CASOAGUJNDA);
         CONSIDERANOO que la sentencia final en el CASO AGUJJVDA. (la SENTENCIA
AGUINDA) en el presente ACUERDO se refiere a la obligaci6n legal impuesta a CHEVRON por
la justicia ecuatoriana y puesto que se busca a la ejecuci6n de la misma sentencia en otros paises
como se desprende de las decisiones y procedimientos antes mencionadas conjuntamente;
       CONSIDERANDO que el FDA es el destinatario de un concedido al amparo de la Ley de
Gesti6n Ambiental de Ecuador en la cantidad de 10% de la cantidad de los dafios ambientales en
la SENTENCIA AGUINDA (el 10% CONCEDIDO) que se abonara por CHEVRON;
        CONSIDER4..i"lD0 que el FDA es el beneficiario exclusivo del Fideicomiso Mercantil de
Administraci6n de Flujos ADAT (el FIDEICOMISO DE ECUADOR), que fue· creado por
instrucciones de las cortes ecuatorianas para recibir, mantener y desembolsar los fondos pagados
por CHEVRON en ejecuci6n de la SENTENCIA AGUINDA, con el fin de poner en practica y
lograr la remediaci6n ambiental y pagar los gastos legaJes y administrativos que se consideren
necesarias por su Junta Administrativa, y a la cual todos los demand.antes nombrados en el CASO
AGUBvDA ban asignado la totalidad de su interes individual en la SENTENCIA AGUINDA;
        CONSIDERI\J_\IDO que el Dr. Steven Donziger (DR. OONZIGER) ha desempefiado un
 papel destacado e historico en el enjuiciamiento del CASO AGUJNDA y la ejecuci6n de la
 SEl\TTENCIA AGUINDA por mas de 23 afios, papel que ha sido entendido por todas las partes

                                               l    I"
                                                   I .)




                                                                                      DONZPJD-0000024
Case 1:11-cv-00691-LAK-RWL Document 2091-23 Filed 10/02/18 Page 8 of 10




 pertinentes como critico para la supervivencia y el avance del CASO AGUINDA, y que sus
 esfuerzos han sido particulannente importantes en la recaudacion de fondos para continuar la lucha
 la SENTENCIAAGUJNDA afuera del Ecuador;
         POR, LO TANTO, yo, Carmen Cartuche, Presidenta dei FDA, por los derechos que
 representa, en forma libre y voluntaria y por asi convenir a sus intereses, declara que otorga un
 poder superior legal internacional duradero a favor del DR. DONZIGER para que a nombre y en
 representacion del FDA pueda dirigir y gestionar todas los esfuerzos legales, politicos y de
 relaciones publicas actuales y futuras involucrados en la ejecuci6n de la SENTENCIA AGUINDA,
 enumerandose, pero no limitandose, todos 1os procedimientos de ejecuci6n relacionados con el
 mismo en Canada y otros paises, Iitigios colaterales que la empresa ha iniciado o puede iniciar
 para combatir el pago de la sentencia del CASO AGUINDA, y cualquier otra acci6n que sea
 necesaria para realizar, defender, o promover los intereses del FDA y las comunidades afectadas.
 El poder otorgado al DR. DONZIGER se incluye, pero no se limita:
            •   el poder de dirigir y gestionar a todos los abogados y proveedores de
                servicios vincufados o contratados por el FDA, incluidos los abogados en
                las jurisdicciones de ejecuci6n;
            •   el poder de negociar contratos con abogados y proveedores de servicios
                adicionaies, sujeto a la ratificacion final por parte del FDA de cualquier
                contrato que incurra en cualquier deuda pagadera por 1a FDA que supere los
                $2.000;
            •   el poder, con previa consulta y aprobaci6n de! FDA, para terminar y retirar
                la autoridad otorgada previamente a cualquier otro abogado o proveedor de
                servicios que trabaje con el FDA fuera de Ecuador;
            •   el poder de negociar -y con previa consulta y aprobaci6n del FDA,
                tambien finalizar y ejecutar-··- acuerdos de financiamiento que otorguen un
                porcentaje de interes en cualquier recuperaci6n vinculada con la
                SENTENCIA AGU!NDA;
            •   el poder de que comparezca ante los jueces, tnbunales, y cualquier otro
                6rgano de administracion de justicia internacional o nacional en lo que el
                DR DONZIGER es capaz de hacerlo, asi como cualquier otro foro o
                instituci6n formal o informal;
            •   el poder de iniciar, discutir, negociar con el fin de Hegar a un acuerdo
                extrajudicial, y autorizar a otras personas a hacer lo mismo, excepto que
                este poder no se extiende para incluir la autoridad para finalizar o ejecutar
                cualquier acuerdo que terminaria, desistiria, absolveria, o comprometeria de
                otro modo la SENTENCIA AGUINDA a menos que sea con la plena
                consulta y aprobaci6n explicita del FDA




                                                2i3




                                                                                        DONZPJD-0000025
          Case 1:11-cv-00691-LAK-RWL Document 2091-23 Filed 10/02/18 Page 9 of 10




                       •     el poder de representar el FDA en asuntos pt1blicos, reuniones oficiales,
                             delegaciones, conferencias, talleres, discusiones y negociaciones, y para
                             actuar segun el DR. DONZIGER pueda juzgar necesario para defender y
                             promover los intereses del FDA y las comunidades que el FDA representa.
                    CLAUSULA RESIDUAL: DR DONZIGER queda investido de las mas amplias
            facultades y atribuciones que confiere la ley a los mandatarios. DR DONZIGER es responsable
            ante sus representados por la debida ejecuci6n de este poder, raz6n por la cual nadie podni
            argumentar insuficiente poder.
                    DELEGACION: DR. DONZIGER podra delegar sus poderes a otras personas para actuar
            en su nombre y bajo su direcci6n, pero no para actuar independientemente en las capacidades aqui
            otorgadas solamente al DR. DONZIGER.
                   PLAZO: E! presente poder se confiere por tiempo indefinido.
                    INDEMNIZACION Y RECONOCIMIENTO DEL INTER.ES VIGENTE: En
            consideracion del liderazgo del DR DONZIGER, su inversion y su provisi6n de servicios
            profesionales y de recaudaci6n de fondos, como se establece arriba, tanto en el pasado y esperado
            en el futuro, el FDA por este medio reconoce, afirma y se obliga a apoyar el INTERES existente
            por contrato de DR. DONZIGER, o, altemativamente en la medida en que sea necesario o util,
            otorgan por la presente a DR. DONZIGER un INTERES en sus propios derechos equivalente al
            INTERES de DR DONZIGER existente por contrato. Dicho INTER.ES, en cualquier caso, se
                                                           I
            entendera dar derecho a DR. DONZIGER al 6,3% j de cualquier FONDOS RECAUDADOS,
            que se define como cualquier coleccion de fondos relacionados con el CASO AGUINDA o la
            SS~TENCIA AGUINDA, ya sea por orden judicial o por a~uerdo privado extrajudicial, en Canada
            o en cualquier pais, incluyendo, sin 'iimitaci6n, los FONDOS RECAUDADOS como dafios reales
            I ambientales a la medida pennitida por la ley; los FONDOS RECAUDADOS de! 10%
            CONCEDIDO de! FDA; los FONDOS RECAUDADOS como interes post-juicio o cualquier otro
            concedido basado en los intereses legales; o los FONDOS RECAUDADOS como parte de
            cua}quier derecho concedido adicional de honorarios o gastos adjudicados por un corte de Ee:uador,
            Canada, EE.lTU., o cualquier otro pais.
                      EN FE DE LO CUAL, el FDA y DR. DONZIGER ban suscrito este ACUERDO en el dia
            y el afi.o que se indica .

                           .{ 1.
                         / 1/'l
            FECHA: O L~1 -,~    'Jf_ _1'·
                             ,L-1..1
                                                                 Presidenta, FDA


            FECHA: - - - - - - - -
                                                                 Steven Donziger




                                                           3/3




-·-··-····----------
                                                                                                 DONZPJD-0000026
Case 1:11-cv-00691-LAK-RWL Document 2091-23 Filed 10/02/18 Page 10 of 10



                                                                                                                                    ~   fninte DI detensa
                                                                                                                                         , iamazonfa




                                               CERTIFICACICN



           En calidad de Secretaria General del Frente de Defensa de la Amazonia -
           FDA, doy a conocer acerca de la resoluci6n emitida en la reunion ordinaria del
           Consejo Ejecutivo el dia 02 de octubre del presente afio. Dicha resoluci6n
           dice lo siguiente:


        1. Que el consejo ejecutivo, fundamentado en el artfculo 32 literal h def estatuto
           def Frente de Defensa de la Amazon!a, autoriza a la compaflera Carmen
           Filomena Cartuche Uchuari, representante legal def FDA la suscripci6n def
           poder superior legal internacional duradero a favor def DR. STEVEN
           DONZIGER.


           Dado y firmado en Nueva Loja, el 01 de noviembre de 2017.




                                                    Srta. Gladys Solano

                                          SECRETARIA GENERAL FDA




                 Dire:;cion: C:\!e:;; Eb;,1 f\lfaro No 801 y Progn;:,o Te;t':'faJ:. 593 (06) c'.031930 L.ago Agr,o, Nveva L.c,ja
                                                                                         frefll:edefor:;;1;dc,a"".<!Zct,ia@gm;;il com
                                                                                                                   : ; ;:~   ·':::; ::;:;:;::::   ~   ~~·:::-:-:-·




                                                                                                                  DONZPJD-0000027
